Citation Nr: 1314339	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  12-04 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.   

2.  The RO determined that new and material evidence had not been submitted to reopen the claim of service connection for bilateral hearing loss, in a January 2004 rating decision.  The Veteran was notified of this decision and of his appeal rights.  He did not appeal the decision. 

3.  The evidence received since the January 2004 rating decision was not previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss. 


CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied reopening the claim of service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.302(b), 20.1103 (2012).  

2.  The evidence received since the January 2004 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5.103(a) (West Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

Given the fully favorable decision to reopen the claim on appeal, as discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  

II.  Decision  

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veterans Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.  

At the time of the January 2004 rating decision, which denied reopening the claim for service connection for bilateral hearing loss, the evidence of record consisted of the Veteran's service treatment records, VA outpatient treatment records dated March 1997, and results from a March 1997 VA examination.  Service treatment records reflect no complaints, treatment, or diagnosis of bilateral hearing loss.  Upon discharge from service, clinical evaluation of the Veteran's ears was normal and audiometric testing reflected normal hearing.  At a March 1997 VA examination, the Veteran reported being exposed to gunfire, mortars, and heavy artillery noise without the use of earplugs in service.  He denied any noise exposure after discharge from service.  The March 1997 VA examiner diagnosed the Veteran with mild sensorineural hearing loss in the left ear at 8000 Hertz and mild, high frequency conductive hearing loss in the right ear.  The service treatment records and March 1997 VA examination report was of record prior to the January 2004 rating decision.  As such, the RO concluded that the Veteran failed to submit new and material evidence showing that his hearing loss was incurred in or aggravated during his military service.  The Veteran was notified of the denial in a January 2004 letter, including his appeal rights, and he did not appeal the decision.  Thus, it is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

The Board has reviewed the evidence of record and finds that the Veteran has submitted new and material evidence to reopen the claim of service connection for bilateral hearing loss.  Since the January 2004 rating decision, the evidence received into the record includes a private medical record dated September 2010, an August 2010 private medical statement, and results from a November 2010 VA examination report.  The September 2010 private medical report indicates that the Veteran underwent an ossicular reconstruction with partial ossicular replacement prosthesis (PORP) for his 40 to 50 decibel conductive hearing loss in the right ear.  In August 2010, a private physician concluded that it is more likely than not that the Veteran's bilateral hearing loss is the result of exposure to acoustic trauma in service.  On the other hand, the November 2010 VA examiner opined that the Veteran did not have sensorineural hearing loss but rather conductive hearing loss, which is not caused by or a result of military noise exposure.   

Because the newly submitted evidence provides further details about the Veteran's bilateral hearing loss and its relationship to service, it is material because it bears directly and substantially upon the specific matter under consideration.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.  

Given the foregoing, the Board finds that the newly submitted evidence described above, to be both new and material.  Having submitted new and material evidence, the Veteran's claim on appeal is reopened.  38 U.S.C.A. § 5108 (West Supp. 2012); 38 C.F.R. § 3.156 (2012).  
ORDER
As new and material evidence has been received, the claim of entitlement to service connection for bilateral hearing loss is reopened; and to that extent only, the appeal is granted.


REMAND

In the January 2012 statement of the case (SOC) reports from the Greater Knoxville Ear, Nose, and Throat dated June 2010 are listed as evidence.  However, the private treatment records have not been associated with the claims file or the Veteran's virtual VA claims file.  

On remand, the RO should take this opportunity to associate the June 2010 private medical records with the claims file.  The RO must make additional efforts to obtain these records until it determines that further efforts would be futile.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the June 2010 private medical records from Greater Knoxville Ear, Nose, and Throat as reflected in the January 2012 SOC and associate it with the file.  The RO should make further efforts to obtain these records until it concludes that such efforts would be futile.  If these records cannot be obtained, all efforts to obtain them must be documented and associated with the file, and the Veteran must be notified of this fact and provided with an opportunity to submit these records himself.  The RO should also make a formal finding of unavailability and associate it with the file.  

2.  After accomplishing any additional development deemed appropriate, readjudicate the claim on appeal.  If the benefit sought in connection with the claim remains denied, the veteran should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


